Citation Nr: 0811515	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating for left 
nephrolithiasis, in excess of zero percent prior to August 
15, 2005; in excess of 20 percent from August 15, 2005 to 
November 30, 2005; and in excess of zero percent from 
December 1, 2005.

3.  Entitlement to an increased (compensable) disability 
rating for colon polyps, status post polypectomy.

4.  Entitlement to an increased disability rating for 
irritable bowel syndrome manifested by fecal incontinence, 
currently evaluated as 10 percent disabling.

5.  Entitlement to restoration of a 20 percent disability 
rating for degenerative disc space disease, lumbar spine, L4-
5, status post lumbar diskectomy and laminectomy; to include 
entitlement to an increased disability rating in excess of 20 
percent.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to May 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(RO).  In pertinent part of a November 2004 rating decision, 
the RO continued the noncompensable ratings assigned for (1) 
bilateral hearing loss and for (2) colon polyps, status post 
polypectomy, and continued a 10 percent rating assigned for 
(3) fecal incontinence.  
 
In December 2004, the veteran initiated an appeal from that 
decision by filing a timely notice of disagreement with 
respect to all three of these service-connected disabilities' 
ratings that were continued in that decision.  Afterwards, 
the RO issued a statement of the case as to the ratings for 
bilateral hearing loss and for colon polyps, status post 
polypectomy, and then the veteran perfected an appeal as to 
these two claims.  

The RO did not issue a statement of the case as to the claim 
for a higher rating for fecal incontinence (later identified 
as irritable bowel syndrome manifested by fecal 
incontinence).  

In the November 2004 rating decision, the RO also proposed to 
decrease from 20 to 10 percent the assigned disability rating 
for the veteran's degenerative disc space disease, lumbar 
spine, L4-5, status post lumbar diskectomy and laminectomy.  
Then in a March 2005 rating decision, the RO effectuated the 
decrease of the assigned rating from 20 to 10 percent, 
effective June 1, 2005.  The veteran initiated an appeal 
later in July 2005 by filing a notice of disagreement within 
a VA Form 9 filed at that time.  The RO has not issued a 
statement of the case on this claim.  

In a May 2006 rating decision, the RO granted service 
connection for left nephrolithiasis, which had been claimed 
as a left kidney stone.  The RO assigned an initial rating of 
zero percent prior to August 15, 2005; 20 percent from August 
15, 2005 to November 30, 2005; and zero percent from December 
1, 2005.  The veteran perfected an appeal as to the assigned 
initial ratings.
 
There are two matters that require referral to the RO.  
First, in statements dated in October and November 2005 the 
veteran raised a claim for an increased rating for erectile 
dysfunction.  Second, in a January 2008 statement by a VA 
physician, urology specialist, he noted that the veteran has 
developed a kidney stone in his right kidney since treatment 
in September 2007.  Given that the veteran was previously 
granted service connection for left nephrolithiasis (the 
diseased condition associated with the presence of renal 
calculi), and that the evidence now shows a kidney stone in 
the right kidney, the record thereby raises an inferred claim 
for service connection for right nephrolithiasis.  These 
matters are referred to the RO for appropriate action.

In January 2008, the veteran testified before the undersigned 
at a Travel Board hearing at the RO.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on his part, is required.
 

REMAND

The Board's review of the claims file reveals that further RO 
action is required in properly developing the veteran's 
claims on appeal.  

During the January 2008 Travel Board hearing, the veteran 
testified that his hearing loss had worsened in severity 
since the most recent VA examination in July 2004, almost 
four years ago.  He testified that since then he had noticed 
that his hearing acuity had worsened in the context of work, 
where he had mistaken sounds spoken to him.  He indicated 
that others at work had noticed this as well.  

During the hearing the veteran also testified that his left 
nephrolithiasis-a service-connected kidney disability-had 
worsened since the VA genitourinary examination in March 
2006.  A recent statement in January 2008 from a VA physician 
also suggested that the left nephrolithiasis has worsened 
since the March 2006 examination, over two years ago.  That 
physician noted that the veteran continued to be followed by 
the urology clinic every three to four months, and that in 
September 2007 the stones in the left kidney appeared to be 
larger in size.  It is likely that there are VA medical 
records outstanding that are material to the claim and which 
should be obtained.  Further in this regard, at the time of 
the January 2008 statement, the veteran was to return to the 
urology clinic in the near future for evaluation for extra-
corporeal shock wave lithotripsy.  Any pertinent records of 
ongoing VA treatment should be obtained. 
 
The veteran as a lay person is competent to report 
information of which he has personal knowledge, such as 
information that he can gather through his senses.  See Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994).  The Board finds 
that the veteran is competent to attest to an extent as to 
whether his hearing loss and left nephrolithiasis, have 
worsened since the most recent examination for each; at least 
to the extent that he can acquire information on the change 
in severity of symptoms through his senses.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination. 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the 
veteran was entitled to a new examination after a two year 
period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Fulfillment of the VA's statutory duty to assist the 
appellant includes providing an additional VA examination by 
a specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In a June 2004 claim, the veteran asserted that he was 
entitled to an increased rating in excess of the 20 percent 
rating then in effect for his service-connected lumbar spine 
disability.  By way of a November 2004 rating decision, the 
RO proposed to decrease the rating for that disability.  In a 
March 2005 rating decision, the RO reduced the rating from 20 
to 10 percent, effective June 1, 2005.  The veteran initiated 
an appeal from that decision by filing a notice of 
disagreement within a VA Form 9 submitted in May 2005.  In 
effect, the veteran's disagreement was both as to the 
assigned rating of 20 percent before the reduction-claiming 
an increase, and as to the reduction.  Following that notice 
of disagreement, the RO has not subsequently issued a 
statement of the case on this matter.  

Similarly, the RO has not issued a statement of the case on 
another claim following a notice of disagreement submission.  
After a November 2004 rating decision, in which the RO 
continued a 10 percent disability rating for the service-
connected irritable bowel syndrome manifested by fecal 
incontinence (identified at that time as fecal incontinence), 
the veteran submitted a December 2004 notice of disagreement.  
In a February 2005 rating decision, the RO continued the 10 
percent rating again but identified the disability as 
irritable bowel syndrome manifested by fecal incontinence.  
Regardless of how the disability is characterized, the 
veteran has submitted a notice of disagreement expressing 
dissatisfaction with the rating assigned.  The RO has not 
subsequently issued a statement of the case on this matter in 
response to that notice of disagreement.  

By filing a notice of disagreement, the veteran initiated 
appellate review of the claims just discussed.  The next step 
in the appellate process is for the RO to issue to the 
veteran a statement of the case summarizing the evidence 
relevant to each issue, the applicable legal authority, and 
the reasons that the RO relied upon in making its 
determination. See 38 C.F.R. § 19.29 (2006); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997). 

Consequently, the case must be remanded to the RO for the 
issuance of a statement of the case regarding the lumbar 
spine disability and irritable bowel syndrome manifested by 
fecal incontinence claims.  To obtain appellate review of any 
issue not currently in appellate status, however, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2007).

As the appellant has submitted a timely notice of 
disagreement regarding both of these increased rating claims, 
a remand is warranted in order to furnish the appellant a 
statement of the case on the two issues of:

(1) Entitlement to restoration of a 20 percent 
rating for degenerative disc space disease, lumbar 
spine, L4-5, status post lumbar diskectomy and 
laminectomy; to include entitlement to an increased 
disability rating in excess of 20 percent; and 

(2) Entitlement to an increased disability rating 
for irritable bowel syndrome manifested by fecal 
incontinence, currently evaluated as 10 percent 
disabling.

See Manlincon v. West, 12 Vet. App. 238 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).

The claim of entitlement to an increased disability rating 
for irritable bowel syndrome manifested by fecal incontinence 
is inextricably intertwined with the claim of entitlement to 
an increased (compensable) disability rating for colon 
polyps, status post polypectomy.  Both involve the 
gastrointestinal system and the RO has evaluated each under 
overlapping diagnostic code criteria in light of interrelated 
symptoms of involuntary bowel movements, bowel disturbance, 
and fecal leakage.  

As such, the Board finds that the colon polyps, status post 
polypectomy increased rating claim is inextricably 
intertwined with the irritable bowel syndrome manifested by 
fecal incontinence issue.  Therefore a decision by the Board 
on the veteran's colon polyps, status post polypectomy claim 
would at this point be premature.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  

In this regard, with respect to the two service-connected 
digestive system disabilities, the initial instructions under 
38 C.F.R. § 4.114 (2007) must be considered in evaluating the 
digestive system, including whether a single evaluation 
should be assigned under 38 C.F.R. § 4.114.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not on 
file pertaining to any of the disabilities 
subject to this REMAND.

2.  Schedule the veteran for VA audiologic 
and genitourinary examinations for 
compensation and pension purposes, to 
determine the nature and severity of the 
veteran's bilateral hearing loss and left 
nephrolithiasis, respectively.  

Make the claims file available to the 
respective examiners, who should review 
the claims folders in conjunction with the 
examinations.  The examiners should note 
such review in the examination reports.  
All studies deemed appropriate in the 
medical opinion of each examiner should be 
performed, and all findings should be set 
forth in detail.  The examiners should 
each include in their examination report 
the rationale for any opinion expressed.  
If an examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.
 
A. VA audiologic examination
The VA audiologic examination must be 
conducted by a state-licensed audiologist.  
Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  See 38 C.F.R. § 4.85(a).  For each 
ear, pure tone audiometric thresholds, in 
decibels, should be recorded for each of 
the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).

B.  Genitourinary Examination
The VA genitourinary examination must be 
conducted by an appropriate specialist 
physician to determine the current nature 
and extent of the veteran's service-
connected left nephrolithiasis.  The 
examiner should discuss all residuals 
found, such as any (1) associated 
hydronephrosis symptoms and required 
treatment (diet therapy, drug therapy, 
invasive or non-invasive procedures 
(including frequency)); (2) 
hydronephrosis, including any associated 
symptoms such as colic (including 
frequency), required catheter drainage, 
infection, and kidney impairment; (3) 
renal dysfunction symptoms; (4) any 
voiding dysfunction (urine leakage 
symptoms and treatment requirements), 
incontinence, requiring wearing a pad 
(including frequency); (5) urinary 
frequency-daytime voiding interval, and 
number of awakenings at night to void; 
and/or (6) obstructed voiding symptoms.  

3.  The RO should provide the veteran and 
his representative a statement of the case 
as to the issues of: 

(i) Entitlement to restoration of a 20 
percent rating for degenerative disc space 
disease, lumbar spine, L4-5, status post 
lumbar diskectomy and laminectomy; to 
include entitlement to an increased 
disability rating in excess of 20 percent; 
and 

(ii)  Entitlement to an increased 
disability rating for irritable bowel 
syndrome manifested by fecal incontinence, 
currently evaluated as 10 percent 
disabling.

The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of each issue he wishes to appeal 
to the Board. See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, a claim 
should not be certified to the Board.  If 
so filed, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

4.  Concurrent with the RO's actions with 
respect to the claim involving the 
appropriate rating for irritable bowel 
syndrome manifested by fecal incontinence, 
and any additional development deemed 
appropriate by the RO, the RO should 
readjudicate the claim for an increased 
rating for colon polyps, status post 
polypectomy.  

With respect to the two service-connected 
digestive system disabilities, the RO 
should consider the initial instructions 
under 38 C.F.R. § 4.114 (2007) in 
evaluating the digestive system 
symptomatology, including whether a single 
evaluation should be assigned for ratings 
under 38 C.F.R. § 4.114.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If a determination remains unfavorable to 
the appellant, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable time period during 
which the veteran can respond.  
Thereafter, the RO should return the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655.  
	
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

